Citation Nr: 1528124	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  15-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the disability rating for prostate cancer from 100 percent to 40 percent, effective January 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2015, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, prior to the issuance of the September 2014 rating decision which reduced the disability rating for prostate cancer from 100 percent to 40 percent, the Veteran submitted a letter in which he indicated that he was scheduled for treatment for his prostate cancer and its residuals with Dr. Bernstein.  There are only minimal treatment records from this physician in the file and they are not dated as recently as 2014.  As any such records likely contain information as to the severity of the Veteran's prostate cancer and its residuals at the time of the September 2014 reduction, they are directly relevant to the issue on appeal and a remand is necessary to attempt to obtain them.

Moreover, the report of a May 2014 VA examination which was used as the basis for the reduction of the disability rating for prostate cancer reflects that the examiner had reviewed "VA health records."  There are no VA treatment records currently in the file.  Hence, any relevant VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify the location and name of any VA or private medical facility where he has received treatment for prostate cancer and its residuals, to include the dates of any such treatment.

Also, ask the Veteran to specifically complete an authorization for VA to obtain all records of his treatment for prostate cancer and its residuals from Dr. Bernstein (see the Veteran's September 2014 letter) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  

Attempt to obtain any relevant private treatment records for which a sufficient release is submitted.

2.  Obtain all outstanding VA treatment records.  In this regard, a notation that records were "electronically reviewed" will not suffice.  Instead, the records must be associated with the electronic file.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






